WHEELEB, District Judge.
By paragraph 562 of the act of 1894, periodicals, issued regularly at stated periods, unbound and containing current literature of the day, were free; and, by paragraph 308, lithographic prints, except, among other circumstances, “when forming a part of a periodical or newspaper and accompanying the same,” were dutiable. These articles are lithographic fashion plates, and were returned for duty as lithographic prints. The importers protested that they were “free of duty” under paragraph 308, which states: “Lithographic prints, when forming part of a periodical and accompanying same, shall be excepted from duty.” On hearing before the board without notice, which failed to be given by mistake, the protest was overruled. Testimony taken now shows that these plates were a part of Le Succes, a leading monthly fashion periodical of Paris, furnished five times a year, on the subscription- price of $24 a year,. and accompanying it. The literary part of the periodical consists of notes upon, and a letter concerning, ladies’ current fashions. This seems to be, clearly enough, current literature of the day, to make the periodical free, and the prints seem to so form a part of and to accompany the periodical as to be themselves free. The protest is criticised for stating that the plates were free under paragraph 308, when nothing is specified there as free. But the exception there leaves them free, and the referring to and quoting that seems to point out the ground of the protest sufficiently. Decision reversed.